Title: From Thomas Jefferson to the Rev. James Madison, 8 April 1781
From: Jefferson, Thomas
To: Madison, Rev. James



Sir
Richmond April 8th. 1781.

I am authorized to “inform you that a good Horse or two shall be furnished you by the Public for your Journey. I think it would be unreasonable in us to expect the Pensylvania Commissioners to carry a Time Piece to Fort Pitt unless we should send one to Philadelphia which would be preposterous. I should be very unwilling to admit a Difference to be begun with them on this Subject. I think in my Letter to you I undertook to assure you that if the Time piece of the College should receive such an injury as could be repaired here, it should be repaired at the Public Expence, and if could not be repaired that the Instrument should be replaced as soon as peace shall have opened Importations to us, but indeed if carried in a covered Waggon which shall be provided, well packed, laid on a feather bed which you may find it necessary to carry for yourself, or otherwise on Straw, or perhaps swung, it cannot receive Injury.
When it is considered that this Instrument was given by the Public, that the loan of it is now asked for a Purpose important to the Public Interest and in no small Degree to Geographical Science and that it goes insured by the Public, I hope the temporary Inconveniences which may result by possibility will not deprive the State of the Benefit of it.
You mention in your Letter a Purpose of coming here shortly. Let me take the liberty of intreating you to suffer the private Motives which were leading you here to be inforced by the Public Object and to come immediately.
As I wish much to be quite possessed of the Mode and Circumstances of transacting this Business, before I write to President Reid which I shall accordingly defer in Hopes of seeing you, it will probably shorten the business if I can inform him what we have in Idea, what we can contribute &c.
Besides this there is another very interesting Subject on which some others as well as myself wish a free Conference with you.
In Hopes of seeing you immediately I shall add nothing more than that I am with very great Esteem &c,

T. J.

